IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


ARTHUR ALAN WOLK, PHILIP                     : No. 481 MAL 2017
BROWNDIES, AND CATHERINE                     :
MARCHAND,                                    :
                                             : Petition for Allowance of Appeal from
                    Respondents              : the Order of the Commonwealth Court
                                             :
                                             :
             v.                              :
                                             :
                                             :
THE SCHOOL DISTRICT OF LOWER                 :
MERION,                                      :
                                             :
                    Petitioner               :


                                        ORDER



PER CURIAM

      AND NOW, this 17th day of January, 2018, the Petition for Allowance of Appeal is

GRANTED, LIMITED TO the issues set forth below. Allocatur is DENIED as to the

remaining issue. The issues, as stated by Petitioner, are:


      (1)    Where a Court of Common Pleas grants a petition by issuing an
             immediately effective injunction, is that order immediately
             appealable of right under Pa.R.A.P. 311(a)(4)?

      (2)    Is an order of the Court of Common Pleas that enjoined a school
             district from collecting a portion of its 2016 taxes a “final order” as
             to which [Petitioner] must file post-trial motions before taking an
             appeal, even though other and different claims in the case remain
             unaddressed?

      (3)    May a Court of Common Pleas convert a preliminary injunction
             hearing into a permanent injunction hearing without the consent of
             the parties?
The Applications for Leave to Appear as Amicus Curiae are GRANTED.

Justice Todd did not participate in the consideration or decision of this matter.




                            [481 MAL 2017] - 2